Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 11-20 are currently pending and are addressed below.

Response to Amendment
The amendment filed 06/27/2022 has been entered. Claims 11-20 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. In response to Applicant's argument that the claims are eligible under 35 USC 101, the Examiner respectfully disagrees.
Firstly, with respect to Applicant’s arguments that the amended limitation “incrementing said moveable pointer in a direction consistent with respect to the steering movement of said wheel assembly” is “clearly not a mental step”, the Examiner respectfully disagrees. The step, under its broadest reasonable interpretation in light of the specification, merely amounts to increasing/decreasing a value. The incrementing is merely claimed as “in a direction consistent with respect to the steering movement of said wheel assembly”. There is no recited control of the wheel assembly tied to the pointer or to the incrementing. The wheel assembly is merely a point of reference for the  incrementing. One could readily create a value that is, for example, positive or negative to indicate a steering direction mentally and increase/decrease the value mentally based on observing the wheel assembly. 
With respect to Applicant’s arguments regarding the first method step of “beginning a steering of at least one wheel assembly”, the Examiner notes that the step was not identified as an abstract idea in the previous rejection. The Examiner rather noted that the abstract idea was not integrated into a practical application since the additional elements do not “apply, rely on, or use the judicial exception”. With respect to Applicant’s further assertion that “the position of the wheel assembly is calculated”, the Examiner notes that this “calculated position” is not positively recited as a current position, a target position, a predicted position, or any other definite position, nor is the “calculated” position recited as being tied to the steering of the wheels. 
Additionally, the Examiner notes that the claim does not even positively recite steering the wheel, but merely “beginning steering”, which arguably may be considered an abstract idea when construed more broadly.
With respect to Applicant’s arguments regarding “setting an angular position of a movable pointer…” the Examiner notes that Applicant points to the specification as alleged evidence of the step not being a mental process. However, this language is not present in the claim and is not being read into the claim. In fact, this lack of positively reciting a connection between the moveable pointer and control of the angular position of the wheels is noted as the reason the abstract idea is not integrated into a practical application, and therefore fails prong 2A (see p. 4-6 of the Non Final Office Action mailed 02/25/2022).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner further notes that this language from the specification is similar to the claim amendment the Examiner suggested (see interview summary mailed 02/25/2022) which would render the claim eligible under 35 USC 101. 
Next Applicant again argues language from the specification regarding utilizing a means of actuation, such as a joystick to increment the pointer. This example language is not recited in the claim, and similarly does not limit the interpretation of the moveable pointer as being not directed to an abstract idea.
With respect to Applicant’s argument asserting that the claimed system and method improve the state of the art, the Examiner respectfully disagrees. The instant claims fail to recite a positive connection between the abstract idea and the steering of a crane, therefore they fail to integrate the improvement into a practical application. As the claims are currently drafted, the system and method of steering the crane wheels do not “apply, rely on, or use” the abstract ideas related to the moveable pointer. There is no recitation of any application of the moveable pointer in the movement of the wheels. The wheels are moved, and then information about the movement of the wheels are then used to manipulate values which are never relied upon for any further control of the wheels. In fact, the values aren’t recited as being used at all, but merely iteratively incremented based on observations of the wheels. Therefore, although the inventive concept as disclosed in the instant specification may provide an improvement over the prior art when applied to the steering of cranes, the instant claims fail to recite such application.
Therefore, the claims remain ineligible under 35 USC 101 and Applicant’s arguments are not persuasive.
Drawings
The drawings are objected to because Figure 4 lacks proper labeling. The empty boxes do not provide sufficient information regarding the various components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 11
Step 1: Statutory Category – Yes 

The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes 

The Office submits that the foregoing limitation(s) constitute judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 

The claim recites setting an angular position of a moveable pointer indicating a calculated position of said wheel assembly which is consistent with said desired direction. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. The step merely requires determining a value representing an angle. For example, a person may mentally select a value.

The claim further recites incrementing said moveable pointer in a direction consistent with respect to the steering movement of the wheel assembly, which similarly requires setting a value, which is a mental process. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a human may mentally increase/decrease a value.

The claim further recites calculating a difference between the angular position of the moveable pointer and a current position of the wheel assembly. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a human may mentally perform subtraction.

The claim further recites increasing or decreasing the increment value of said moveable pointer based on whether the angular difference increases or decreases .  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a human may mentally increase a value.

Step 2A Prong Two evaluations – Practical Application – No

Claim 11 is evaluated whether as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The test for integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows.

Claim 11 recites the additional element of beginning steering of at least one wheel assembly in a desired direction. This limitation is not positively recited as connecting the abstract idea to a practical application since there is no recitation of utilizing any of the values selected, iterated, or incremented in controlling the steering of the wheel assembly. Since the additional elements do not apply, rely on, or use the judicial exception, they cannot be considered to integrate the abstract idea into a practical application.  Additionally, this limitation is not recited as being performed by any particular machine. This amounts to insignificant application of the identified abstraction per MPEP 2106.05(g). This type of limitation merely confines the use of the abstract idea to a particular technological environment (vehicles) and thus fails to add an inventive concept to the claims, see MPEP2106.05(h).  

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

2B Evaluation: Inventive Concept – No

Claim 11 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.
In this case, the limitation of “beginning steering of at least one wheel assembly” amounts to simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

The additional limitations of dependent claims 12-15 do not add significantly more the claims as follows.

With respect to claim 12, the claim merely further specifies the increment value as having a range.
With respect to claims 13-15, the claim recites a specific structural configuration of the wheel assemblies, upon which the method is meant to perform. However, the claims do not describe how the method is to be applied to the wheel assemblies or how the abstract idea would be integrated into a practical application.

With respect to claims 16-20, a similar analysis applies. With respect to claim 16, the additional element of a controller is recited as performing the method of claim 11. The controller is recited at a high level of generality, which merely uses a computer as a tool to perform an abstract idea. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664


/Ryan Rink/Primary Examiner, Art Unit 3664